DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 04/15/2020. Claims 1-8 are pending examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Haase; Publication No US 20070211329).
As per claim 1, Haase discloses a housing of a light emission/reception device (housing 70 in Fig.1), comprising:
 a housing body having an opening (optical window 42 in Fig.1) and configured to accommodate a light emitting unit 5having one or more light emitting elements and a light receiving unit having one or more light receiving elements (housing 70 accommodate light source 22 and reception unit 18, see Fig.1); and 
 a window member configured to cover the opening of the housing body(optical window 42 in Fig.1), enable emitted light that is emitted from the light emitting unit to be transmitted 10therethrough toward the exterior of the housing, and enable incident light from the exterior of the housing to be transmitted therethrough, so that the incident light enters the light receiving unit (see the generated and returned measurement beam in Fig.1&[0033-0036]), wherein the window member is provided with a propagation suppressing member configured to suppress propagation of light within the window member (witching means 38 in Fig.1&[0034-0035]).  
As per claim 2, Haase discloses The housing of a light emission/reception device according to claim 1, wherein the propagation suppressing member is configured to be positioned between an emission part and an incident part, the emission part being configured to enable the emitted light emitted from the light emitting unit to be transmitted therethrough, the incident part being configured to enable the incident light to be transmitted therethrough, so that the incident light enters the light receiving unit (see the position of witching means 38 in Fig.1&[0034-0035]).  
As per claim 3, Haase discloses The housing of a light emission/reception device according to claim 1, wherein the window member has a thickness in a thickness direction in which each of the emitted light and incident light is transmitted therethrough, and the propagation suppressing member is provided entirely over the thickness direction of the window member(see optical window 42 and  witching means 38 in Fig.1&[0034-0035]).  

As per claim 4, Haase discloses The housing of a light emission/reception device according to claim 1, wherein the propagation suppressing member is provided partially over the thickness direction of the window member (see optical window 42 and witching means 38 in Fig.1&[0034-0035]).  
As per claim 5, Haase discloses The housing of a light emission/reception device according to claim 1, wherein the housing body has an inner space in which the light emitting unit and the light receiving unit are accommodated, and the propagation suppressing member is configured to have an inwardly protruded part that is protruded toward the inner space of the housing body (see inner space of the housing and see witching means 38 in Fig.1&[0034-0035]).  
As per claim 6, Haase discloses The housing of a light emission/reception device according to claim 1, wherein the housing body has an inner space in which the light emitting unit and the light receiving unit are accommodated, and the propagation suppressing member is configured to have an outwardly protruded part that is protruded toward a side opposite to the inner space(see inner space of the housing and see witching means 38 in Fig.1&[0034-0035]).  

Allowable Subject Matter

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687